        Case 1:19-cr-00317-ER Document 33 Filed 02/27/20 Page 3 of 27




UNITED STATES DISTRICT COURT                                      2/27/2020
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - X

UNITED STATES OF AMERICA                               ORDER

            - v. -                                     19 Cr. 317 (ER)

VICTOR JAVIER RODRIGUEZ

            Defendant.

- - - - - - - - - - - - - - - - - X


           WHEREAS, with the defendant=s consent, his guilty plea

allocution was made before a United States Magistrate Judge on

February 21, 2020;

           WHEREAS, a transcript of the allocution was made and

thereafter was transmitted to the District Court; and

           WHEREAS, upon review of that transcript, this Court has

determined that the defendant entered the guilty plea knowingly

and voluntarily and that there was a factual basis for the guilty

plea;
      Case 1:19-cr-00317-ER Document 33 Filed 02/27/20 Page 4 of 27




            IT IS HEREBY ORDERED that the defendant=s guilty plea is

accepted.

Dated: New York, New York
                27 2020
       February __,


                                 SO ORDERED:


                                 ______________________________
                                 HONORABLE EDGARDO RAMOS
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF NEW YORK
